Citation Nr: 9935108	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-254 60	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral Achilles 
tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran had active service from July 1976 until July 
1979.  He is a member of the National Guard since May 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1996, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
claims for service connection for bilateral hearing loss and 
Achilles tendinitis were not well-grounded.  

Although the veteran did not include the issue of service 
connection for Achilles tendinitis on his Form 9 received in 
July 1997, the issue was timely appealed through his 
representative on VA Form 1-646.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The evidence shows that the veteran had hearing loss 
before entering service in 1976.  An audiogram in 1979 before 
the veteran left service showed improvement and no disability 
for VA purposes.

3.  Eleven years later in 1990, hearing loss was shown on a 
pre-entrance examination for the National Guard.  Upon re-
examination in 1996 for the National Guard the loss had 
worsened.  

4.  There is no competent medical evidence linking the 
current hearing loss disability to service.  

5.  The veteran was treated for Achilles tendinitis during 
National Guard training in February 1994.  

6.  At the VA medical examination in June 1996, the veteran 
had no complaints of an ankle disorder.  He denied complaints 
of joint pain.  Evidence of record does not show a current 
disability of Achilles tendinitis.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral Achilles tendinitis.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303(b) (1999).

Every veteran is presumed to have been in sound condition 
when enrolled in service except as to defects noted at the 
time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability[,] there can be no valid claim"); see also 38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed. See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

I.  Hearing Loss

In September 1995, the veteran filed a claim for service 
connection for bilateral hearing loss that occurred during 
January 1977 to June 1979.  He contends that as a truck 
vehicle mechanic, he suffered hearing loss due to the 
"noisome" sounds of the equipment on which he worked.  He 
claims that hearing loss was noted on the physical 
examination at his last duty station Baumholder, Germany.  
The appellant has a present disability of hearing loss and 
claims that his present bilateral hearing loss is due to 
noise exposure in service. 

The Audiometer readings, Rudmose, ANSI 1969, in February 
1976, prior to induction were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NA
20
LEFT
25
10
5
NA
45

In service, at the periodic Hearing Evaluation in September 
1977, the readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
LEFT
10
0
0
25
25

On the Hearing Conservation Audiometric Evaluation in 
December 1977 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
20
LEFT
5
0
0
10
20

On the audiological evaluation in June 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
10
5
5
25
25

The report of the separation examination in April 1979 
indicated the audiometer readings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NA
25
LEFT
5
0
0
NA
15

Records were also submitted and secured from the Florida 
National Guard.  When initially examined for the National 
Guard the veteran denied ear trouble or loss of hearing and 
impaired use of legs or feet.  The report of Medical 
examination in May 1990 included the following audiological 
evaluation, pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
50
LEFT
10
0
5
30
50

The quadrennial annual medical examination report in June 
1994 noted mild hearing loss with a history of working with 
tanks.  When he was placed on permanent profile for chronic 
bilateral Achilles Tendinitis with the limitation of no 
running in August 1994, the PULHES noted that "L" was 
assigned a "2" and "H" was assigned a "2".

On the audiological evaluation in June 1994 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
30
60
LEFT
0
0
5
40
55

According to the report of audiological examination in June 
1996, the veteran reported being informed of bilateral high 
frequency loss when discharged from the military in 1979.  He 
reported being exposed to loud noise while repairing tanks in 
the military and periodically exposed to gunfire while 
serving in the National Guard since 1990.

On the authorized audiological evaluation in June 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
25
60
LEFT
0
5
5
45
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

According to the report of audio-ear disease examination in 
June 1996, the veteran reported slow progression of hearing 
loss since discharge from the service in 1979.  He reported 
having tinnitus which was not particularly bothersome and he 
was not able to tell on which side it was.  He denied 
otalgias, pressure and fullness and had no history of ear 
drainage.  He had experienced two episodes of dizziness 
associated with otitis media.  He had no history of 
meningitis, otologic surgery and no history of head trauma 
with definite loss of consciousness.  He also denied exposure 
to known ototoxins.  The veteran reported being a vehicle 
mechanic and working on tanks in the Army.  Since service, he 
has worked as an electrician, battery repairman and was 
working as a correctional officer.  He occasionally used 
power tools and operated a riding lawn mower.  

The clinical findings for a head and neck examination were 
normal.  The report of an audiometric evaluation noted that:  
"Hearing was normal until 2000 Hertz bilaterally.  It then 
dropped rapidly in a notched type pattern down to a maximum 
of 65 dB at 4000 Hertz on the left and 65 dB at 6000 Hertz on 
the right.  The SRT was 2 on the right and 0 on the left.  
Discrimination was 96% on the right and 100 % on the left.  


The assessment was:

1.  Relatively symmetric notched high frequency 
sensorineural hearing loss, as described above.  
This pattern of hearing loss is most consistent 
with noise induced permanent threshold shift.  
Age related factors may also be contributing as 
well.

2.  Tinnitus certainly appears to be related to 
the hearing loss itself.   

A Memorandum for the Record dated in February 1999 was 
submitted by Nikita Tregubov, M.D., Senior Medical Consultant 
for The American Legion.  It was noted that the claims file 
had been reviewed in conjunction with the opinion.  Dr. 
Tregubov wrote:

The claims file indicates that the veteran 
suffered bilateral hearing loss while on active 
duty.  An audiological exam in June 1978 showed 
that the veteran had recognition in the left 
ear of 25dB at 4000Hz and recognition in the 
right ear of 15dB at 4000Hz.  The VA 
audiological exam of June 29, 1996, indicates 
that the veteran's hearing has decreased in the 
left ear to 60 dB recognition at 4000Hz, and 
the right ear to 45dB at 3000Hz and 65dB at 
4000Hz.

The claims file indicates that the veteran was 
tank mechanic while on active duty and was 
consequently exposed to their engine noise.  
Additionally, the veteran has been exposed to 
small arms fire while a member of the National 
Guard.  While the veteran does have a history 
of noise exposure after service, it is of 
electrical and not mechanical noise.

In light of the above facts; it is my 
professional opinion that it is as least as 
likely as not the veteran's current bilateral 
hearing loss has its etiology in service.  
Additionally, the veteran's above referenced 
history of acoustic trauma is in keeping with 
his current diagnosis of tinnitus.

The Board requested a medical expert opinion.  C. R. Kamath, 
M.D., F.A.C.S., American Board of Otolaryngology, reviewed 
the claims file thoroughly and submitted an opinion.  His 
opinion mentions the audiograms in 1976 in specific detail 
and concludes that these audiograms show that before service, 
the veteran had a mild head injury and right hearing loss at 
6000 cps 45dB only and left ear hearing loss at 500 cps, 
25dB, 4000 cps 45dB and 6000 cps 45 dB.  It was noted that 
the hearing loss could also have been due to loud noise 
exposure before service.  

Regarding whether the evidence shows hearing loss at the time 
of separation from service, Dr. Kamath referred to the 
audiogram dated in April 1979, three months before discharge.  
According to Dr. Kamath, the audiogram at discharge is the 
same as on entry in the right ear, and the loss shown in the 
left ear had improved to normal.  

According to Dr. Kamath, the pre-entry examination for 
joining the Reserves, 11 years later in 1990, shows right ear 
normal levels up to 3000 cps but 50 dB at 4000 cps.  The left 
ear shows normal levels up to 2000 cps and 50 at 4000.  He 
noted that there is no record as to exposure to loud noise in 
the intervening eleven years.  In 1996, the hearing in the 
right ear had gone from 50 to 60 dB and in the left ear from 
50 to 55 dB and Dr. Kamath noted that there was "not much 
difference in 6 years".  

He provided an opinion that as the hearing levels had 
improved in service and there was no disability for VA 
purposes at the time of discharge, the question of 
aggravation in service was moot for the three years of 
service from 1976 to 1979.  

Dr. Kamath summarized that the veteran had hearing loss 
before entering the draft service based on the results of two 
audiograms.  The 1979 audiogram shows that the hearing loss 
improved and there was no disability then per VA rules.  At 
the pre-entry examination eleven years later for the National 
Guard, he did have hearing loss as shown by the audiogram.  
In 1996, this loss had worsened.  Dr. Kamath observed that 
the record does not show whether there was noise exposure 
from 1979 to 1990 and the record does not contain information 
as to whether the veteran was doing another job that involved 
exposure to loud noise.  Dr. Kamath concluded:  "As I cannot 
see this from the records, I am unable to decide the cause of 
his hearing loss on entry to National Guard and its worsening 
in National Guard Service in 6 years."  

Analysis

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  We 
would further note that in Hensley v. Brown, 5 Vet. App. 155 
(1993), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Veterans Claims 
Court) reported that 38 C.F.R. § 3.385, "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service."  5 Vet. App. at 159.  The Veterans 
Claims Court explained that: [W]hen audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  5 Vet. App. at 160.

Other service that may have entitled the appellant to 
consideration for veteran's disability compensation for his 
bilateral hearing loss would be periods of active duty for 
training (ADT) while in the National Guard.  See 38 U.S.C.A. 
§§ 101(2), (22), and (24); 1131.  Only statutorily defined 
veterans qualify for disability compensation.  38 U.S.C.A. 
§§ 1110, 1131.  A National Guard member is within the 
definition of "veteran" only in certain circumstances, 
including, during times of ADT, if the person becomes 
disabled or dies as a result of a disease or injury incurred 
or aggravated in the line of duty while on ADT.  38 U.S.C.A. 
§§ 101(2), (22), and (24).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385 (1999).  If the veteran had 
"normal" hearing upon his discharge, but developed hearing 
loss measurably to the criteria stated in 38 C.F.R. § 3.385 
(1999), and if the veteran can now establish a causal 
relationship between his hearing loss and service, service 
connected benefits will be granted.

Moreover, even in cases where a disability is presumed 
service connected because of aggravation, an intercurrent 
cause can rebut the presumption of service connection.  See 
38 C.F.R. §§ 3.307(d), 3.309(d), (e).  Similarly, in this 
case the effect of postservice acoustic trauma, as an 
intercurrent cause, is relevant to the question of etiology 
between in-service acoustic trauma and a postservice 
diagnosis of bilateral hearing loss.

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

The available evidence does not show a hearing loss during 
active duty. Under the criteria of 38 C.F.R. § 3.385, 
however, the veteran's current impaired hearing is considered 
a disability for VA purposes as post-service audiological 
findings meet the criteria of 38 C.F.R. § 3.385 (1999).  The 
veteran's current hearing acuity levels clearly show that he 
meets the threshold requirements of a current hearing 
impairment.  The auditory threshold is 40 decibels or greater 
in one of the frequencies for the right ear and 40 decibels 
or greater in two of the frequencies for the left ear.  

In the instant case, assuming, for purposes of determining 
whether the claim is well grounded, that the in-service 
incident occurred, see Robinette and Justus, both supra, and 
that there was medical evidence of a current hearing loss, 
see Epps, Caluza, and Brammer, all supra, there is no 
competent evidence connecting such a hearing loss to the 
veteran's service.  The veteran's own statements asserting a 
link between current hearing problems and service are not 
competent to establish medical etiology.  See Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   
For that purpose, medical evidence is required.  See Epps, 
Caluza, Heuer, and Grottveit, all supra.

The appellant has not submitted a well-grounded claim for 
direct service connection for bilateral hearing loss because 
there is no competent medical evidence that suggests that 
there exists an etiological relationship between his 
bilateral hearing loss and service or active duty for 
training.  While the records clearly reflect an objectively 
measured worsening of hearing post-service, the evidence of 
record does not sufficiently demonstrate a medical 
relationship between the veteran's claimed in-service 
exposure to loud noise and his current disability.  In 
evaluating the medical opinions relevant to the issue, the 
Board discounts the opinion of the Senior Medical Consultant 
for The American Legion and affords more weight to the 
opinion of the independent medical expert, a member of the 
American Board of Otolaryngology.  

The veteran has claimed that he was exposed to acoustic 
trauma and suffered hearing loss during active service.  The 
Board notes that Dr. Tregubov's medical opinion was that it 
was as least as likely as not that the veteran's current 
bilateral hearing loss had its etiology in service.  However, 
Dr. Tregubov, a Senior Medical Consultant, initially states 
that "the claims file indicates that the veteran suffered 
bilateral hearing loss while on active duty."  Dr. Tregubov 
compares audiological findings in June 1978 and June 1996.  
(The Board notes that the June 1996 findings in Dr. 
Tregubov's opinion are reversed for the right and left ear.)  
The opinion prepared by the independent medical expert, an 
otology specialist, reviewed several audiological examination 
reports and noted that hearing loss was shown prior to 
service but had improved at discharge from active duty.  Dr. 
Tregubov notes that the veteran was exposed to tank engine 
noise during active duty, and small arms fire while in the 
National Guard.  In addition, Dr. Tregubov reported that the 
veteran had a history of exposure to electrical, not 
mechanical, noise after service.  While Dr. Tregubov did 
opine that it was as least as likely as not that the 
veteran's bilateral hearing loss was related to acoustic 
trauma in service, the independent medical expert was unable 
to reach such a conclusion.  Dr. Kamath found that based on 
the evidence of record, he was unable to decide the cause of 
the veteran's hearing loss at the time of entry to the 
National Guard and its worsening.

The Board does not find the evidence, for and against an 
etiological relationship between acoustic trauma in service 
and the veteran's bilateral hearing loss, is in equipoise and 
that the claim for service connection should be granted.  In 
this matter, the independent otology specialist found that he 
was unable to draw a conclusion from the evidence of record 
as to the cause of the veteran's hearing loss at the time of 
entry to the National Guard and the increase during 6 years 
of service in the National Guard.  Therefore, based on the 
above medical opinion, any medical nexus between the 
veteran's claimed in-service exposure to acoustic trauma and 
current bilateral hearing loss was speculative at best.  
Accordingly, we find that the claim for entitlement to 
service connection for hearing loss is not well-grounded.

II.  Bilateral Achilles tendinitis

In September 1995, the veteran had filed a claim for service 
connection for chondromalacia due to "P.T." in December 
1978.  Records received during the development of the 
veteran's claim for chondromalacia show that the veteran was 
placed on profile for Achilles tendinitis with the limitation 
of no running.  A rating decision in August 1996 denied 
service connection for bilateral Achilles tendinitis.  The 
veteran disagreed and initiated an appeal.  

Service medical records show that in July 1977 the veteran 
had complaints of right knee pain that was diagnosed as mild 
chondromalacia of the right knee.  The left leg was evaluated 
as normal.  In December 1977, he was seen for his left knee 
diagnosed as shin splints and treated with an Ace wrap.  He 
had normal range of motion on flexion and extension.  The 
lower extremities were clinically evaluated as normal at the 
separation examination in April 1979.  The veteran submitted 
a copy of a July 1977 physical profile record which shows 
that the veteran was placed on profile for 30 days for mild 
chondromalacia of the right knee. 

Records received from the Florida National Guard show that 
when initially examined for the National Guard in May 1990, 
the veteran denied having any painful or "trick" joints, 
loss of movement in any joint, or impaired use of legs or 
feet.

Evidence received from Rehabilitation Medicine Associates 
notes that the veteran was seen for a return visit in October 
1993 for bilateral Achilles pain.  According to the treatment 
note, the pain originally occurred in June while playing 
softball.  He had been seen earlier in October 1993 and 
advised to purchase arch supports which helped.  He had 
started to run again which resulted in increased pain.  
Clinical findings noted some tenderness with palpation to the 
left Achilles.  The veteran had full range of motion of the 
feet bilaterally for dorsiflexion, plantar flexion, inversion 
and eversion.  The lower extremities were intact 
neurologically with 2+ deep tendon reflexes and motor 
strength was 5/5.  The impression was bilateral Achilles 
tendonitis, the left greater than the right.  The private 
doctor recommended physical therapy and continued use of arch 
supports.  He provided an excuse for the running portion of 
the National Guard Physical Training Test.

The National Guard records show that a March 1994 memorandum 
noted that the appellant sustained an injury to his left foot 
on or about the weekend of February 5-6, 1994.  He went for 
treatment and on February 7, 1994, he returned to work.  A 
statement made by the appellant on February 6, 1994, 
indicated that during a physical training exercise he re-
injured an injury incurred 7 months earlier.  He noticed the 
injury the morning of February 6, 1994, when he had 
difficulty stepping on the ball of his foot.  He also noticed 
a knot on his Achilles tendon. 

The National Guard records indicate that he was placed on 
permanent profile for chronic bilateral Achilles Tendinitis 
with the limitation of no running in August 1994.  The PULHES 
noted that "L" was assigned a "2" and "H" was assigned a 
"2".  The quadrennial annual medical examination report in 
June 1994 noted that due to L Achilles tendonitis he was 
unable to run.

The veteran was afforded a Compensation and Pension (C&P) 
medical examination in June 1996.  According to the report of 
examination for joints, the veteran related that in service 
in Germany he was diagnosed with chondromalacia of his left 
knee and did not recall any knee injuries while in military 
service.  He was treated with anti-inflammatory medication 
and the knee pain resolved.  He had no current complaints 
with regard to his knee, denied pain in either knee and was 
not on medication for his knees.  He denied any other joint 
pain.  Ankles were evaluated as normal upon examination.

According to the report of the general medical examination, 
the veteran reported that after a two mile run in service, he 
developed mild pain in both knees and anterior lower legs.  
He reported having been told that he had mild chondromalacia 
of the knees.  He denied having any pain since that time and 
could perform daily activities without difficulty including 
vigorous exercise, climbing stairs, running and walking.  He 
denied bilateral knee joint swelling, pain, erythema or 
warmth of the knees.  He also denied other joint pain.  The 
clinical evaluation of the knees noted no joint effusions, no 
erythema or warmth, no crepitus to motion.  There was full 
range of motion of both knee joints with 5/5 strength in his 
lower extremities without pain in the knees.  The examiner 
found "no evidence of any abnormality of any of his joints 
at this time including his knees."  The examiner found the 
veteran totally asymptomatic and believed that the veteran 
had a normal joint examination.  

A rating decision in August 1996 denied service connection 
for bilateral chondromalacia and Achilles tendinitis as not 
well grounded claims.  In February 1997, the veteran 
requested a hearing at the RO on his claim for disability 
benefits for the disabilities of hearing loss and Achilles 
tendinitis.  

The veteran presented testimony at a personal hearing at the 
RO in June 1997 as evidenced by a copy of the hearing 
transcript in the claims file.  The veteran testified that 
the Achilles' tendonitis happened while he was in the 
National Guard.  He testified that during annual training he 
fell asleep on his bunk with his ankles over the edge of the 
bunk and when he got up, he had difficulty walking.  He 
worked his foot and eventually it was not a problem.  He did 
not seek medical treatment.  Although since that time, he 
noticed a slight problem, he always passed his physical 
training tests.  He sought treatment from his private doctor 
who diagnosed tendinitis.  At a weekend drill, he had to 
participate in a running exercise, and the following day he 
went to the doctor.  The veteran also referred to a medical 
record that shows severe Achilles' tendinitis on the left 
foot and a slight tendonitis on the right foot.  

The veteran related that the day he received the letter 
regarding his claim, he had returned from seeing the doctor 
as he had "snapped his tendon in two" and now had a long 
scar.  His left side was completely healed and he was happy 
with that leg.  He mentioned the possibility of the same 
thing happening to the right leg; however, he stated that he 
was not looking for a claim on that leg.  

He reported that it originally happened during "AT" status 
during summer training in 1993.  In the fall, when a physical 
training test was near and he was unable to train, he went to 
his doctor for a note.  He confirmed that October 1993 was 
the earliest treatment for the Achilles' tendonitis of the 
left foot.  

Treatment records from Rehabilitation Medicine Associates 
show the veteran sought treatment on October 8, 1993, for 
complaints of pain in the Achilles heel or tendon when he 
stepped on the ball of his foot.  The veteran reported an 
injury in 1985 when a heavy piece of steel fell on his right 
heel but the Achilles tendon was not lacerated.  The medical 
history indicates that the veteran reported that after July 
1993 after doing annual training and playing softball, he has 
had pain in the bilateral Achilles tendon region.  He 
reported that in these activities he had to pivot and cut.  
The primary pain is on the left but some pain is also in the 
right Achilles tendon.  The report notes that the veteran 
reported that the shoes he uses for sports were quite worn 
and he did not take them in for review.  He reported a great 
deal of wear in the posterior heel portion.  

The clinical findings were trace pronation of both feet with 
point tenderness of bilateral Achilles tendons, the left more 
than the right.  There was no disruption felt of the Achilles 
tendon.  A small thickening of the Achilles tendon on the 
left in the proximal portion was noted.  The diagnosis was 
bilateral Achilles tendinitis.  

On October 21,1993, the veteran had some improvement in his 
Achilles pain bilaterally.  It was noted that the pain 
originally occurred in June while playing softball.  The 
impression was bilateral Achilles tendonitis, left greater 
than right.  He was given an excuse for the running portion 
of the National Guard Physical Training Test.  Also submitted 
is a copy of a letter dated in June 1994 stating that the 
veteran had a diagnosis of Achilles tendinitis left more than 
right that was a chronic condition and he should refrain from 
running.  

Also received into evidence was a sworn statement obtained on 
February 6, 1994, from G.S., who wrote that, according to the 
veteran, an existing injury to an ankle was irritated by 
doing a short run and circuit course during a physical 
training period on February 5, 1994.

Analysis

Although the veteran contends that his present claimed 
condition of Achilles tendinitis of the left foot is in the 
same leg that in service had a diagnosis of chondromalacia, 
the service medical records show that in service the veteran 
had a diagnosis of mild chondromalacia of the right knee.  
The left leg was evaluated as normal. 

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

The veteran has not submitted a well-grounded claim as it 
lacks meeting the requirement of a medical diagnosis of a 
current disability and also lacks meeting the requirement of 
competent medical evidence providing a link between service 
and an alleged current Achilles tendinitis.  





ORDER

A well-grounded claim for service connection for bilateral 
hearing loss not having been submitted, the claim is denied.

A well-grounded claim for service connection for bilateral 
Achilles tendinitis not having been submitted, the claim is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

